Exhibit 10.17

THIRD AMENDMENT

OF

UNITEDHEALTH GROUP

DIRECTORS’ COMPENSATION DEFERRAL PLAN

(2002 Statement)

WHEREAS, UNITEDHEALTH GROUP INCORPORATED, a Minnesota corporation (“UnitedHealth
Group”), has heretofore established and maintains a nonqualified, unfunded,
deferred compensation plan (the “Plan”) for the benefit of certain members of
its Board of Directors; and

WHEREAS, Said Plan is currently embodied in a document adopted on October 30,
2001, and entitled “UNITEDHEALTH GROUP DIRECTORS’ COMPENSATION DEFERRAL PLAN
(2002 Statement)” and as amended by a First Amendment adopted on March 8, 2004
and by a Second Amendment adopted on October 31, 2006 (hereinafter collectively
referred to as the “Plan Statement); and

WHEREAS, Pursuant to Section 10.1 of the Plan Statement, the Compensation and
Human Resources Committee of the Board of Directors of UnitedHealth Group (the
“Compensation Committee”) has the general power to amend the Plan Statement by a
written instrument executed by UnitedHealth Group; and

WHEREAS, UnitedHealth Group desires to amend the Plan Statement to provide for
the following: (i) to bring the Plan into compliance with the requirements of
final regulations under section 409A of the Internal Revenue Code that were
issued earlier this year, and (ii) to make other clarifying or administrative
changes.

NOW, THEREFORE, The Plan Statement is hereby amended in the following respects:

1. TERMINATION OF DIRECTORSHIP. Effective for Plan Years beginning on or after
January 1, 2008, Section 1.2.13 of the Plan Statement shall be amended to read
in full as follows:

1.2.13. Termination of Directorship — a complete severance of a Participant’s
membership on the Board of Directors of UnitedHealth Group for any reason other
than the Participant’s death. Whether a Termination of Directorship has occurred
is determined under section 409A of the Code and section 1.409A-1(h) of the
regulations (i.e., whether the expiration of the director’s term or his or her
resignation or removal from the Board constitutes a good-faith and complete
termination of the Director’s relationship with UnitedHealth Group).

2. DISTRIBUTION TO SPECIFIED EMPLOYEE. Effective for Plan Years beginning on or
after January 1, 2008, Section 8.1.3 of the Plan Statement shall be amended to
read in full as follows:

8.1.3. Distribution to Specified Employees. Notwithstanding any other provision
of the Plan Statement, in the event that a Participant in the Plan is determined
to be a



--------------------------------------------------------------------------------

“specified employee” (as that term is defined under section 409A of the Code),
any distribution to the Participant on account of the Participant’s Termination
of Directorship shall be delayed by at least six (6) months to comply with the
requirements of section 409A of the Code.

3. TREATMENT OF INSTALLMENT PAYMENTS. Effective for Plan Years beginning on or
after January 1, 2008, Section 8.2(b) of the Plan Statement shall be amended by
adding the following sentence after the first sentence of Section

8.2(b):

If a Participant elects to receive payment in the form of installments, then
pursuant to section 409A of the Code and regulations issued thereunder (and for
purposes of the re-election provisions in Section 8.4.4), the series of
installment payments shall be treated as the entitlement to a single payment
(rather than a series of separate payments).

4. TREATMENT OF INSTALLMENT PAYMENTS. Effective for Plan Years beginning on or
after January 1, 2008, Section 8.4.4(b) of the Plan Statement shall be amended
to read in full as follows:

 

  (b) For Post 2003-Accounts. Each subsequent distribution election filed with
respect to the Participant’s Post-2003 Account shall supersede all prior
distribution elections filed with respect to such specified portion of the
Participant’s Post-2003 Account and shall be effective as to the specified
portion of the Participant’s Post-2003 Account. If, however, the subsequent
distribution election does not have the effect of delaying payment of the lump
sum (or, in the case of installments treated as a single payment, the first
installment) under the prior election for at least five (5) years, such
distribution election shall be disregarded as if it had never been filed (and
the prior effective distribution election shall be given effect).

5. CLARIFICATION REGARDING DELAYING PRE-SELECTED IN-SERVICE DISTRIBUTION.
Effective for Plan Years beginning on or after January 1, 2008,
Section 8.4.4(c)(iv) of the Plan Statement shall be amended to read in full as
follows:

 

  (iv) if the new distribution election is filed with respect to the
Participant’s Post-2003 Account, such election shall not take effect until at
least twelve (12) months after the date it is filed with the Committee.

6. IN-SERVICE DISTRIBUTIONS FROM POST-2003 ACCOUNTS. Effective for Plan Years
beginning on or after January 1, 2008, Section 8.9.2(f) of the Plan Statement
shall be amended to read in full as follows:

 

  (f) Through a voice response system (or other written or electronic means)
approved by the Committee, the Participant may elect to postpone any
pre-selected in-service distribution date for at least five (5) years. A
pre-selected in-service distribution may be postponed only once. The Participant
must file the election with the Committee at least twelve (12) months before the
original scheduled date of distribution. Such election shall not take effect
until at least twelve (12) months after the date it is filed with the Committee.

 

2



--------------------------------------------------------------------------------

7. IN-SERVICE DISTRIBUTION FOR UNFORESEEABLE EMERGENCY. Effective for Plan Years
beginning on or after January 1, 2008, Section 8.9.4 of the Plan Statement shall
be amended to read in full as follows:

8.9.4. In-Service Distribution for Unforeseeable Emergency. A Participant who
has incurred an unforeseeable emergency may request an in-service distribution
from the Participant’s Account if the Committee determines that such
distribution is for one of the purposes described in (b) below and the
conditions in (b) below have been satisfied.

 

  (a) Election. A Participant may elect in writing to receive distribution of
all or part of the Participant’s Account prior to a Termination of Directorship
to alleviate an unforeseeable emergency (as defined in (b) below). A Beneficiary
of a deceased Participant may also request an early distribution for an
unforeseeable emergency.

 

  (b) Unforeseeable Emergency Defined. For purposes of this Section, an
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from:

 

  (i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in section 152 of the Code, without regard to
sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code),

 

  (ii) the loss of the Participant’s property due to casualty, or

 

  (iii) other similar extraordinary and unforeseeable emergency circumstances
arising as a result of events beyond the control of the Participant.

Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances. If a severe financial
hardship is or may be relieved either (i) through reimbursement or compensation
by insurance or otherwise, (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship), or (iii) by cessation of deferrals under this Plan (at the
earliest possible date otherwise permitted under this Plan) or any 401(k) plan,
then the hardship shall not constitute an unforeseeable emergency for purposes
of this Plan. If a Beneficiary of a deceased Participant requests an early
distribution for an unforeseeable emergency, then the references in this
definition to “Participant” shall be deemed to be references to such
Beneficiary.

 

  (c) Distribution Amount. The amount of such distribution is limited to the
amount reasonably necessary to satisfy the unforeseeable emergency. The amount
of such distribution shall be determined as soon as administratively feasible
following the receipt and approval of the request by the Committee or its
designee and shall be actually paid as soon as practicable after such approval.

 

3



--------------------------------------------------------------------------------

  (d) Suspension Rule. If a Participant receives a distribution due to Financial
Hardship, the Participant’s deferrals under Section 3 will cease as soon as
administratively practicable following the date such distribution is made. The
Participant may not again elect to defer compensation under this Plan until the
enrollment period for the Plan Year that begins at least six (6) months after
such distribution.

8. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

4